DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 07/05/2022.
Claims 1, 3, 5, 6 and 14-20 have been amended. Therefore, claims 1-20 are currently pending in this application.
Response to Amendment
4.	The amendment to claim 1 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.  
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: query for [a] user training based at least in part on an identifier of the user; receive, based at least in part on a training enrollment and a training transcript corresponding to the identifier of the user, an identifier of a training module and a trigger rule to present the training module, the identifier of the training module corresponds to a version of the training module; receive, after the training module and the trigger rule are received, data indicating an event that is associated with an inventory task and that is scheduled; determine a match between the event and the trigger rule of the training module; launch the training module based at least in part on the match, wherein the launch comprises requesting and receiving the version of the training; present, before the event is performed, the training module.
— 	Considering claim 5, the following claimed limitations recite an abstract idea: 
receiving, based at least in part on an identifier of a user, a training module and a trigger rule to present the training module; exchanging data indicating an event that is scheduled; determining a match between the trigger rule and the event; retrieving the training module based at least in part on the match; and initiating a presentation of the training module before the event is performed.

— 	Considering claim 14, the following claimed limitations recite an abstract idea: 
receiving, based at least in part on an identifier of a user, an identifier of a training module and a trigger rule to present the training module; exchanging data indicating an event that is scheduled; determining a match between the trigger rule and the event; retrieving the training module based at least in part on the match;  and initiating a presentation of the training module before the event is performed.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, such as teaching or following rules/instructions.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a workstation, a central computer, a training computer system, computer-readable storage media, etc., which are utilized to perform the recited functions with respect to: executing a workstation application associated with instruction; executing a training application associated with presenting training modules; receiving an identifier of a training module and a trigger rule; receiving data indicating an event (data indicating an event that is associated with an inventory task and that is scheduled by the central computer to be performed in the inventory management facility by at least using the workstation application); determining a match (a match between the event and trigger the trigger); launching the training module based on the match (the launch comprises requesting and receiving a network address of the version of the training module); retrieve the training module based at least in part on the network address; opening, before the event is performed in the inventory management facility by at least using the workstation application, a window configured to present the training module (the window presented in an overlay that covers, at least partially, the GUI of the workstation application), etc.   
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 

It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a commercially available conventional computing device (e.g. a desktop computer, a laptop computer, a cellular phone, etc.) that is utilized to implement all of the systems that the disclosure is describing; wherein the conventional computing device above also executes any aspects of the software components that the disclosure is describing (e.g. see [0143]). 
It is further worth noting that the implementation of the conventional system to facilitate training of a user(s), including the process of providing—in real-time—a pertinent training to the user based on the evaluation of the user’s profile and/or a task(s) that the user is performing, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2005/0268234; US 2006/0047672; also US 2003/0088534, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-4, 6-13 and 15-20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 07/05/2022). However, the arguments are not persuasive. Applicant argues, 
Claims 1-20 stand rejected under 35 U.S.C. § 101 as allegedly being directed to an abstract idea without significantly more . . .  
Without commenting on the basis for asserting the abstract idea and assuming arguendo that claim 1 is directed to a method of organizing human activity per the Office Action's assertion (which Applicant refutes), Applicant submits that claim 1 integrates the abstract idea into a practical application under at least prong two of the step 2A analysis. 
For instance, claim 1 recites:  • a workstation in an inventory management facility; • a central computer  . . . a window configured to present the training module based at least in part on the network address, the window presented in an overlay that covers, at least partially, the GUI of the workstation application. 
These limitations are additional elements because they are not directed to managing personal behavior or relationships or interactions between people . . . Instead, these limitations relate to interactions between devices and the use of a graphical user interface. 
These limitations provide an improvement to a technical field. Hence, per MPEP § 2106. 05(a ), the additional elements integrate the alleged judicial exception into a practical application. In particular, these limitations improve the overall performance, including throughput, of a production system while also reducing the computational burden. See Specification, paras. [00 l 9]-[0023]  . . . 
Hence, the solution relies on using a training application executing on a workstation simultaneously with the execution of a workstation application, where the workstation is in communication with other devices. Whereas the workstation application enables performing an inventory task ( or an event associated therewith), the training application can be present a training module in a live and adaptive manner ( e.g., just before the event occurs and specifically for the event) such that the workstation is not taken offline. The computational burden is reduced by using the most user and workstation relevant training module. 
The above claim elements recite an arrangement that captures this solution. Because the solution provides technological improvements, then the above claim elements are directed to a practical application. 
For at least these reasons, Applicant submits that the pending claims are subject matter eligible and respectfully requests withdrawal of the 35 U.S.C. § 101 abstract idea rejection.
	The Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, while identifying some of the claimed computer components (e.g. a workstation in an inventory management facility, a central computer configured to provide instructions about inventory tasks, a training computer system configured to provide user training), Applicant is asserting that such limitations represent additional elements; and these limitations relate to interactions between devices and the use of a graphical user interface. 
Although Applicant’s assertions above are considered, the office-action already identifies the additional elements recited in the claim(s); and furthermore, the office-action does not indicate the additional elements as part of the abstract idea (see the analysis above; also see pages 4-5 of the previous office-action). 
	In addition, while referring to the MPEP (MPEP § 2106.05(a)) and parts of the specification ([0019] to [0023]), Applicant asserts that the additional elements provide improvement to a technical field since they improve the overall performance, including throughput, of the production system while reducing the computational burden. Of course, when compared to a production system that relies merely on manual labor, a production system that utilizes the conventional computer technology is more productive. However, this does not necessarily imply that such implementation of the conventional computer technology provides an improvement over the relevant existing technology. The comparison should be between two technologies, namely, (a) the conventional computer technology and (b) the computer technology that the current claimed invention is implementing. In this reheard, none of the current claims is implementing an element—or a combination of elements—that provides an improvement over the relevant existing technology. This is because the current claimed invention is utilizing the conventional computer technology to facilitate the presentation of training to a user while the user is performing a task.      
	Secondly, the sections cited from the specification do not demonstrate whether the current claimed invention is “significantly more” than an abstract idea. For instance, part of the sections cited from the specification states that “the overall performance (e.g., throughput) of a production system may be improved because a workstation need not be taken offline. Instead, the workstation may still be operated to perform actions of the production system . . .” 
However, the system is still utilizing the conventional computer technology to provide training on the job. Accordingly, whether the workstation is taken offline or not, this does not change the conventional nature of the technology. Particularly, while allowing the user to perform tasks, the workstation provides training to the user at one or more time intervals when it is determined that the user needs training related to a given task that the user is required to perform. Accordingly, the claimed invention is utilizing the conventional computer technology as a tool to facilitate abstract idea. 
The specification further states that “the training may be more computationally efficient (e.g., memory space, software coding, computer-readable instructions processing) and scalable regardless of how complex the production system becomes”. However, the above appears to be a general assumption that lacks specific teaching regarding the alleged computational efficiency. For instance, storing just part of a document, as opposed the full document, helps to save a memory space. However, this does not necessarily imply that such implementation provides an improvement over the relevant existing technology. The specification also describes a scheme that constructs, based on a user’s profile and the profile of the user’s workstation, training materials pertinent to the user as the user login on a workstation. However, such implementation is also demonstrates the utilization of the conventional computer technology—as a tool—to facilitate the presentation of pertinent training materials to the user. Moreover, it is part of the conventional computer/Internet technology to provide a version of content that is pertinent to a device that the user is using (e.g. a desktop computer, a mobile phone, etc.). Accordingly, none of the sections cited from the specification demonstrates an element—or a combination of elements—that provides an improvement over the relevant existing technology. Consequently, Applicant’s arguments are not persuasive.
Thirdly, Applicant is asserts that “the solution relies on using a training application executing on a workstation simultaneously with the execution of a workstation application, where the workstation is in communication with other devices. Whereas the workstation application enables performing an inventory task (or an event associated therewith), the training application can be present a training module in a live and adaptive manner (e.g., just before the event occurs and specifically for the event) such that the workstation is not taken offline” 
However, as already pointed out above, it is part of the conventional computer/Internet technology to provide, in real-time, adaptive training materials to a user while executing one or more task applications. Particularly, depending on the type of objective to be achieved, the conventional computer is already configured to execute two or more applications concurrently. Accordingly, emphasizing such functions directed to the conventional computer/Internet technology does not necessarily demonstrate that the current claimed invention is providing an improvement over the relevant existing technology.   
In addition, the act of minimizing the computational burden of a computer does not necessarily demonstrate an improvement over the relevant existing technology. For instance, if user-A who is assigned to workstation-A is required to perform task-A, then it is a conventional practice to send user-A a training material that is pertinent to task-A (e.g. training-material-A ). Of course, such arrangement is considered to reduce the computational burden of workstation-A since it does to have to sort out the pertinent training material (training-material-A) from a plurality of training materials. In fact, the computational burden of the above workstation (e.g. workstation-A) is further reduced if a text-based training material, as opposed to audio and/or video content, is sent to the workstation. This is because an audio and/or video content imposes more computational burden than a text based content. 
Thus, the observations above confirm that reducing the computational burden of a given computer does not necessarily demonstrate that such implementation is directed to an improvement over the relevant existing technology. Consequently, Applicant’s arguments are not persuasive.
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.   









Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-3, 5-8 and 10-19 are rejected under 35 U.S.C.103 as being unpatentable over Rossi 2005/0268234 in view of Cordell 8,079,066.
	Regarding claim 1, Rossi teaches the following claimed limitations: a system for real-time and adaptive user training, comprising: a workstation in a management facility; a central computer configured to provide instructions about tasks associated with items in the management facility; and a training computer system configured to provide user training ([0038], [0046], [0047]: e.g. a system that provides just-in-time training to a user regarding a task that the user is required to perform; wherein the system comprises various devices, including a workstation that the user utilizes; and wherein the workstation station communicates with external computing devices, including a remote center that involves one or more computer servers and databases; and thereby the remote center provides help information or training to the user), the workstation comprising a workstation control system that comprise one or more processors and one or more memories storing computer-readable instructions that, upon execution by the one or more processors, configure the workstation control system to: execute a workstation application associated with instructing, in a  graphical user interface (GUI) of the workstation application, a user of the workstation about tasks based at least in part on the instructions of the central computer ([0039] to [0043]: e.g. it is understood that the workstation already implements basic structural and functional unites; such as a processor, a memory, a display, etc., and the workstation also communicates with external computing devices, and wherein the workstation executes an application, thereby generating a GUI that instructs the user to perform a task); and execute a training application associated with presenting training modules, the training application configured to: query the training computer system for the user training based at least in part on an identifier of the user ([0051], [0055], [0065], e.g. the workstation executes a help functionality, which queries the training computer system—such as the remote center—for the user training based on an identifier of the user. In this case, the help functionality corresponds to the claimed training application. Note that, the system considers pre-stored information relating to the user in order to determine activities that are difficult for the user; and this indicates that the system inherently involves an identifier of the user); receive, from the training computer system, an identifier of a training module and a trigger rule to present the training module; wherein the identifier of the training module corresponds to a version of the training module, wherein the version is associated with an identifier of 
the workstation ([0046], [0047], [0051], [0053], [0063]: e.g. the help functionality—which is the training module—identifies, from servers/database, a relevant help information to the user based on the activity pattern of the user, so that the relevant help information is presented to the user when the user needs it. Accordingly, the system receives from the training computer system, an identifier of a training module and a trigger rule to present the training module. Furthermore, the help functionality is a combination of (i) a service(s) that the local computer itself provide to the user during interaction, and/or (ii) a service(s) that the remote center sends to a particular computer on which the user is interacting. Thus, the identifier of the training module corresponds to a version of the training module that is correlated with an identifier of the workstation on which the user is working); receive, from the workstation application after the training module and the trigger rule are received, data indicating an event that is associated with a task to be performed at least using the workstation application; determine a match between the event and the trigger rule of the training module; launch the training module based at least in part on the match, wherein the launch comprises requesting and receiving from the training computer system, the version of the training module; retrieve the training module; open a window configured to present the training module, the window presented in an overlay that covers, at least partially, the GUI of the workstation application ([0053], [0056], [0063] to [0067], [0076] to [0078]: also FIG 2 or FIG 3, labels “202”, “204”: e.g. as the user is interacting with the primary application on his/her device, the system recognizes the task—such as a task related to ordering merchandise—that the user is attempting to perform. The above indicates the process of receiving, from the workstation application after the training module and the trigger rule are received, data indicating an event that is associated with a task to be performed at least using the workstation application. Accordingly, when there is a match between the user’s current pattern of activities and the pre-stored pattern of activities that indicate activities that are difficult for the user [i.e. determining a match between the event and the trigger rule of the training module], the relevant help information—i.e. relevant version of the training module—is launched; and this involves presenting the help information via a see-through panel—label “202”—that is superimposed over the primary interface—label “204”—and therefore; it presents a window  as an overlay that covers, at least partially, the GUI of the workstation application).
	Although Rossi does not explicitly describe the tasks as inventory tasks, the above is indicating merely the type of tasks. In this regard, Rossi already describes an exemplary implementation in terms of tasks that involve ordering merchandise or services ([0056]).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi’s system; for example, by incorporating one or more training topics into the database (topics related to sales, topics relates to inventory), so that the system easily retrieves the desired training material based on the type of task(s) that the user is performing (e.g. tasks related to sales; tasks related to inventory, etc.).    
	Rossi does not explicitly teach: a training enrollment and a training transcript that corresponds to the identifier of the user; a network address of the training module; the event being scheduled, and presenting the training before the event is performed using the workstation application.  
	However, Cordell discloses a system that stores a set of skills or trainings that users—such as gents have completed (col.4, lines 35-43: i.e. a training enrollment and a training transcript that corresponds to the identifier of the user); wherein each agent utilizes a device (a computer or a laptop) to communicate with the system over the Internet; and thereby the system provides the agent with training(s), such as one or messages, which are selected from an application that communicates with a server (col.3, lines 31-56 and col.5, lines 14-32: i.e. a network address is associated with the training module); and wherein the system also schedules one or more tasks that the agent is required to perform; and wherein the system further provides training to the agent prior to the agent performing the task (col.4, lines 56-66 and col.6, lines 2-10). 	
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Rossi in view of Cordell; for example, by upgrading the system’s algorithm so that the system associates and stores—in the system’s database—the identifier of the user with one or more attributes (e.g. the user’s skill level, the position or role of the user, trainings that the user has completed, etc.); wherein one or more additional databases are also incorporated to store various training topics, and an identifier(s) related to each training material in each database is also generated or updated (e.g. an identifier(s) that indicates the specific training material and the database or server where the material is stored, etc.), so that the user’s workstation would be able to easily retrieve—based on the parameters specified above—the most relevant training material(s) to the user from the database; and wherein the system further provides the option to schedule one or more tasks that the user is performing, wherein training related to a scheduled task(s) is provided to the user prior to the user is performing the task (e.g. refreshing the user’s mind regarding the task, etc.); so that the user would not face difficulty (or make significant errors) when performing the task.

Regarding claim 5, Rossi teaches the following claimed limitations: a computer-implemented method, comprising: receiving, by a training application executing on a workstation and based at least in part on an identifier of a user of the workstation, an identifier of a training module and a trigger rule to present the training module ([0038], [0039], [0051], [0063] lines 9-22, [0065] lines 1-12: e.g. a computer implemented scheme that provides help information [training] to a user regarding a task(s) that the user is currently performing on using a workstation; wherein the workstation executes a help functionality that utilizes pre-stored information related to the user—such as the user’s prior pattern of inputs that indicate steps/activities that are difficult for the user—in order to determine a relevant help information [training module] to the user. Such use of the user’s prior pattern of inputs indicates that the help functionality, which corresponds to training application, does receive an identifier of the user; and the pattern of inputs above corresponds to the trigger rule); exchanging, by the training application, after the identifier of the training module and the trigger rule are received, data with a workstation application executing on the workstation, the data indicating an event to be performed at a location associated with the workstation by at least using the workstation application; determining, by the training application, a match between the trigger rule and the event ([0063] lines 1-17; [0065] lines 1-12: e.g. the help functionality, which corresponds to the training application, interacts with the workstation application in order to present the help information [i.e. the training module] when the user reaches a task that is difficult to perform [an event to be performed]; and thus, the help functionality determines a match when the user reaches the task that is difficult to perform); retrieving, by the training application, the training module based at least in part on the match; and initiating, by the training application, a presentation of the training module at the workstation ([0063] lines 22-38; [0064]; [0065] lines 12-19; [0076]: e.g. once the help functionality [training application] detects a match as discussed above, it retrieves from servers/database a relevant help information to the user; and thereby it presents the relevant help information to the user).
Rossi does not explicitly teach that: the event is a scheduled event; and the training is presented before the event is performed using the workstation application.  
	However, Cordell discloses a system that provides an agent(s) with training(s), such as one or messages, which are selected from an application that communicates with a server (col.3, lines 31-56 and col.5, lines 14-32); and wherein the system also schedules one or more tasks that the agent(s) is required to perform; and wherein the system further provides training to the agent(s) prior to the agent performing the task (col.4, lines 56-66 and col.6, lines 2-10). 	
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Rossi in view of Cordell; for example, by upgrading the system’s algorithm so that the system provides an option to schedule one or more tasks that the user is performing, wherein training related to a scheduled task(s) is also provided to the user prior to the user is performing the task (e.g. refreshing the user’s mind regarding the task, etc.); so that the user would not face difficulty (or make significant errors) when performing the task.
Regarding claim 14, Rossi teaches the following claimed limitations: one or more non-transitory computer-readable storage media comprising instructions that, upon execution on a workstation, cause the workstation to perform operations ([0038] to [0040]: a computer implemented scheme that provides help information [training] to a user regarding a task(s) that the user is performing on using a workstation. It is understood that workstation, which is a computer system, already implements one or more computer-readable storage media with computer executable instructions) comprising: executing a workstation application; and executing a training application that interfaces with the workstation application, the training application: receiving, based at least in part on an identifier of a user of the workstation, an identifier of a training module and a trigger rule to present the training module ([0051], [0063] lines 9-22, [0065] lines 1-12: e.g. the workstation executes a primary application and a help functionality [training application] that is interfacing with the primary application; and wherein the help functionality utilizes pre-stored information related to the user—such as the user’s prior pattern of inputs that indicate steps/activities that are difficult for the user—in order to determine a relevant help information [training module] to the user. Accordingly, such use of the user’s prior pattern of inputs indicates that the help functionality [training application] does receive an identifier of the user; and the pattern of inputs above corresponds to the trigger rule); exchanging with the workstation application data indicating an event that is to be performed at a location associated with the workstation by at least using the workstation application; determining a match between the trigger rule and the event ([0063] lines 1-17; [0065] lines 1-12: e.g. the help functionality, which corresponds to the training application, interacts with the workstation application in order to present the help information [i.e. the training module] when the user reaches a task that is difficult to perform [an event to be performed]; and thus, the help functionality determines a match when the user reaches the task that is difficult to perform); retrieving, by the training application, the training module based at least in part on the match; and initiating a presentation of the training module at the workstation ([0063] lines 22-38; [0064]; [0065] lines 12-19; [0076]: e.g. once the help functionality [training application] detects a match as discussed above, it retrieves from servers/database a relevant help information to the user; and thereby it presents the relevant help information to the user).
Rossi does not explicitly teach that: the event is a scheduled event; and the training is presented before the event is performed using the workstation application.  
	However, Cordell discloses a system that provides an agent(s) with training(s), such as one or messages, which are selected from an application that communicates with a server (col.3, lines 31-56 and col.5, lines 14-32); and wherein the system also schedules one or more tasks that the agent(s) is required to perform; and wherein the system further provides training to the agent(s) prior to the agent performing the task (col.4, lines 56-66 and col.6, lines 2-10). 	
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Rossi in view of Cordell; for example, by upgrading the system’s algorithm so that the system provides an option to schedule one or more tasks that the user is performing, wherein training related to a scheduled task(s) is also provided to the user prior to the user is performing the task (e.g. refreshing the user’s mind regarding the task, etc.); so that the user would not face difficulty (or make significant errors) when performing the task.
	Rossi in view of Cordell teaches the claimed limitations as discussed above. Rossi further teaches: 
Regarding claim 2, the training application is further configured to: receive a second identifier of a second training module; and launch, prior to receiving the event, the second training module based at least in part on a determination that the second training module lacks a defined trigger rule specific to the second training module ([0058], [0059]: e.g. the help functionality also provides help information, i.e. training module, related to a task when the user requests assistance; such as, the user requests assistance regarding a part on the GUI of the primary application by moving the pointer towards that part; and the system launches the relevant help information [i.e. second training module]. Accordingly the training application receives a second identifier of a second training module; and launch, prior to receiving the event, the second training based on a determination that the second training module lacks a defined trigger rule); 
Regarding claim 3, wherein the training application is initialized by the workstation application, wherein a presentation of the training module in the window comprises a transition from a first training segment to a second training segment, wherein the transition is based at least in part on a second event received from the workstation application ([0063] to [0066]: e.g. as already discussed above per claim 1, the system uses pre-stored pattern of the user’s activities related to a task(s), such as data indicative of a series of actions that the user incorrectly performed when attempting to purchase an item online, etc.. Accordingly, based on such pre-stored data, the system presents a relevant help information to each action, as the user is currently performing that action. Thus, the presentation of the training module in the window already comprises a transition from a first training segment to a second training segment, wherein the transition is based at least in part on a second event received from the workstation application).
Regarding claim 6, Rossi in view of Cordell teaches the claimed limitations as discussed above with respect to claim 5.
 Rossi further teaches, wherein the training application is initialized by the workstation application, wherein initiating the presentation comprises launching the training module in a window, and wherein the window is presented in an overlay that covers, at least partially, a graphical user  interface of the workstation application ([0057]; [0063] lines 22-38; [0076]: also FIG 2/FIG 3, labels “202”, “204”: e.g. as already indicated with respect to claim 5, the help functionality launches—based on the evaluation of the activities that the user is performing using the primary application—the relevant training module; and this involves presenting the help information via a see-through panel—label “202”—that is superimposed over the primary interface—label “204”—and therefore. Accordingly, the presentation comprises launching the training module in a window, and wherein the window is presented in an overlay that covers, at least partially, a graphical user  interface of the workstation application).
Rossi further does not explicitly describe: the identifier of the training module is received based at least in part on a training enrollment and a training transcript corresponding to the identifier of the user; and the use of a network address of the training module.
However, Cordell discloses a system that stores a set of skills or trainings that users—such as gents have completed (col.4, lines 35-43: i.e. a training enrollment and a training transcript that corresponds to the identifier of the user); wherein each agent utilizes a device (a computer or a laptop) to communicate with the system over the Internet; and thereby the system provides the agent with training(s), such as one or messages, which are selected from an application that communicates with a server (col.3, lines 31-56 and col.5, lines 14-32: i.e. a network address is associated with the training module).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Rossi in view of Cordell; for example, by upgrading the system’s algorithm so that the system associates and stores—in the system’s database—the identifier of the user with one or more attributes (e.g. the user’s skill level, the position or role of the user, trainings that the user has completed, etc.); wherein one or more additional databases are also incorporated to store various training topics, and an identifier(s) related to each training material in each database is also generated or updated (e.g. an identifier(s) that indicates the specific training material and the database or server where the material is stored, etc.), so that the user’s workstation would be able to easily retrieve—based on the parameters specified above—the most relevant training material(s) to the user from the database.	
Rossi in view of Cordell teaches the claimed limitations as discussed above per claim 5. Rossi further teaches: 
Regarding claim 7, wherein the training module is presented in an overlay that covers action buttons from a graphical user interface of the workstation application, wherein the overlay comprises a user selectable button to navigate between segments of the training module ([0057] to [0060]; [0076]: e.g. the system generates a see-through panel that covers parts of the interface of the primary application; and wherein the system also allows the user to get help information regarding one or more parts of the primary application, wherein the user moves a pointer towards a part—such as a particular command button—that he/she needs assistance; and thereby, the help functionality provides help information relating to each part that the user is pointing or marking. Accordingly, the overlay already comprises a user selectable button to navigate between segments of the training module); 
	Regarding claim 8, wherein initiating the presentation of the training module comprises sending second data to the workstation application indicating a start of the presentation ([0063] to [0066]; [0076] to [0078]: e.g. as already indicated with respect to claim 5, the system monitors the activities of the user, as the user is interacting with the primary application. Accordingly, when the user’s current activity pattern on the primary application matches the user’s prior activity pattern, the system presents the help information [training module] relent to the matched activity. Accordingly, the presentation process already sends, to the workstation application, data that indicates the start of the presentation). 
Regarding claim 10, Rossi in view of Cordell teaches the claimed limitations as discussed above per claim 5. 
Rossi further describes that that the training application has an application programming interface (API) configured to receive a definition of a content author presented, by the training application, in an overlay over a graphical interface of the workstation application ([0089]: e.g. the help functionality [the training application] generates the see-through panel, which is an overlay over the graphical interface of the workstation application, based on parameters that the program-author or developer provided via API; wherein such parameters comprise attributes that define the construction of the see-through panel, the application interface, etc.).
Although Rossi does not explicitly describe that the definition received is about a cutout in a canvas, this limitation is directed the definition that the user (e.g. the author) is providing.   
	Rossi already teaches that the system implements API, which can be used to construct information defining the presentation interface (FIG 2, label “142”) that involves both the application interface (FIG 2, label “204”) and the see-through panel (FIG 2, label “202”) that corresponds to the overlay ([0089]; also see FIG 4).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi’s system; for example, by allowing the content developer to provide textual and/or graphical data that define the structure and/or attributes of one or more of the interfaces; such as the see-through panel and/or the application interface, etc., in order to enable the content developer to easily create graphical interfaces that meet the specific requirements of a given organization. 
Rossi in view of Cordell teaches the claimed limitations as discussed above per claim 5. Rossi further teaches: 
	Regarding claim 11, providing, the training application to a training computer system, contextual data about at least one of the user, the workstation, or a facility that includes the workstation, wherein the training module is received from the training application further based at least in part on the contextual data ([0047], [0049], [0065]: e.g. the help functionality [the training application] provides the remote center [training computer] with at least contextual data related to the user, so that the relevant training module is received from the remote center based on the contextual data); 	 
	Regarding claim 12, wherein the presentation of the training module comprises a transition between training segments of the training module, wherein the transition is based at least in part on a second event determined by the workstation application ([0063] to [0066]: e.g. the system already uses pre-stored pattern of the user’s activities related to a task(s), such as data indicative of a series of actions that the user incorrectly performed when attempting to purchase an item online, etc.. Accordingly, based on such pre-stored data, the system presents a relevant help information to each action, as the user is currently performing that action. The above indicates that the presentation of the training module already comprises a transition between training segments of the training module, wherein the transition is based at least in part on a second event determined by the workstation application). 	
Regarding claim 13, Rossi in view of Cordell teaches the claimed limitations as discussed above per claim 5. 
Rossi further teaches, wherein the event is associated with a task to be performed by the user based at least in part on the workstation application, wherein the data about the event is received, by the training application from the workstation application ([0063]: e.g. as the user is performing a task(s) by interacting with the interface of the workstation application, the system monitors the user’s activities by comparing the user’s current actions with the user’s prior actions; and thereby, the help functionality [the training application] retrieves help information that is pertinent to a part that the user is—or will soon  be—performing. Accordingly, the help functionality receives the data about the event from the workstation application; and wherein the event is associated with a task to be performed by the user on the workstation application).
Note the process of receiving the above data based at least in prat on a scheduled for the task is already addressed per the modification discussed with respect to claim 5. Particularly, Rossi is modified by providing the option to schedule one or more tasks that the user is performing, wherein training related to a scheduled task(s) is provided to the user prior to the user is performing the task (e.g. refreshing the user’s mind regarding the task, etc.); so that the user would not face difficulty (or make significant errors) when performing the task.
Regarding claim 15, Rossi in view of Cordell teaches the claimed limitations as discussed above per claim 14. 
Rossi teaches sending the identifier of the user to a training computer system; and wherein the training module is received from the training computer system based  on contextual data ([0047], [0063] to [0066]: e.g. the system uses the user’s prior input patterns to retrieve, from the remote center, help information pertinent to the task that the user is performing; and therefore, it sends the identifier of the user to a training computer system; and wherein the training module is received from the training computer system based  on contextual data).
The modified system discussed per claim 14 already addresses the limitations that require (i) the identifier of the user to be based at least in part on a badge scan or a user login on the workstation; and (ii) a training enrollment and a training transcript to correspond to the identifier of the user.  
Particularly, Rossi is modified by upgrading the system’s algorithm so that the system associates and stores—in the system’s database—the identifier of the user with one or more attributes (e.g. the user’s skill level, the position or role of the user, trainings that the user has completed, etc.); wherein one or more additional databases are also incorporated to store various training topics, and an identifier(s) related to each training material in each database is also generated or updated (e.g. an identifier(s) that indicates the specific training material and the database or server where the material is stored, etc.), so that the user’s workstation would be able to easily retrieve—based on the parameters specified above—the most relevant training material(s) to the user from the database. 
Regarding claim 16, Rossi in view of Cordell teaches the claimed limitations as discussed above per claim 15. 
Rossi further teaches, the training module has a version, and wherein the version is based at least in part on an identifier of the workstation ([0046], [0051], [0053]: e.g. the help functionality, i.e., the training module, is a combination of (i) a service(s) that the local computer itself provide to the user during interaction, and/or (ii) a service(s) that the remote center sends to a particular computer on which the user is interacting. Accordingly, the training module already has a version that is based at least in part on an identifier of the workstation). 
Regarding claim 17,  wherein the event is associated with a task to be performed by the user at the workstation, wherein the training module comprises a plurality of training segments about the task, wherein the presentation of the training module is initiated by presenting a first training segment, and wherein the presentation of the training module transitions to a second segment based at least in part on a second event detected by the workstation application about a performance of the task ([0063] to [0066]: e.g. the exemplary task involves the user attempting to purchase of an item online; and wherein the system is evaluating the user’s actions as applied to such task in order to determine when, and what, help information should be present to the user. Accordingly, the event is already associated with a task to be performed by the user at the work station. In addition, the help information is presented with respect to each of the one or more actions that the user incorrectly performed, as indicated in the user’s prior inputs. Accordingly, the system presents a first training segment, and wherein the presentation of the training module transitions to a second segment based at least in part on a second event detected by the workstation application about a performance of the task);  
Regarding claim 18, wherein the event is associated with a user interaction with a graphical user interface of the workstation application ([0063], [0065]: e.g. using the primary interface, the user is attempting to purchase an item online; and wherein the system is evaluating the user’s actions as applied to such task in order to determine when, and what, help information should be present to the user. thus, the event is already associated with a user interaction with a graphical user interface of the workstation application); 
Regarding claim 19, receiving, from a management system, a performance measurement of the user, wherein the performance measurement is associated with the event, wherein the training application re-initiates a presentation of the training module based at least in part on the performance measurement ([0046], [0047], [0051], [0063] to [0066]: e.g. the remote center involves a database(s) that stores performance measurement related to the user, such as data indicative of incorrect actions that the user previously made. In this case, the remote center corresponds to the management system.  Accordingly, as the user is performing a task using the primary interface, the system is evaluating the user’s actions as applied to the task; and when there is match between the user’s current input pattern and the prior input pattern, the help functionality, which is the training application, presents the relevant help information to the user. Thus, the performance measurement is associated with the event; and wherein the training application re-initiates a presentation of the training module based at least in part on the performance measurement).  
●	Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over Rossi 2005/0268234 in view of Cordell 8,079,066 and further in view of Nikipelo 2009/0234690.
Regarding claim 4, Rossi in view of Cordell teaches the claimed limitations as discussed above per claim 1. 
The limitation, “report user interactions with and completion of the training module to the training computer system”, is already addressed per the modification discussed with respect to claim 1. Particularly, the system already stores, in the database, activities that the user has performed—such as trainings that the user has completed, etc.; and therefore, the modified system already reports user interactions with and completion of the training module to the training computer system.
Regarding the limitation, “querying, at predefined time intervals, the training computer system for additional user training”, Nikipelo discloses a system that provides on-going trainings to workers, including trainings that are provided to workers at regular time intervals (see [0078]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Rossi in view of Cordell and further in view of Nikipelo; for example, by setting a further schedule that specifies to the user one or more additional trainings to be provided at one or more regular time intervals; and thereby the system utilizes the schedule information to retrieve and present, from one or more databases, the additional training(s) to the user, etc., so that the user would have a better chance to easily and properly accomplish one or more of the tasks that he/she is performing.  
●	Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Rossi 2005/0268234 in view of Cordell 8,079,066 and further in view of Miranda 2008/0059961.
	Regarding claim 9, Rossi in view of Cordell teaches the claimed limitations as discussed above per claim 5.
Rossi further teaches, the training module comprises a training segment about an action button of a graphical user interface of the workstation application, wherein the training segment is presented in an overlay that exposes the action button to the user (See FIG 2 or FIG 3; labels “202” and “214”: e.g. the help functionality generates a see-through panel—label “202”—that is overlaid or superimposed on the interface of the primary application, and wherein the panel exposes an action button, such as the command button , label “214”, of the  graphical interface). 
Rossi does not explicitly describe that the training segment covers one or more remaining action buttons of the graphical user interface of the workstation application.
However, Rossi already suggests that alternative options can be implemented for  presenting the help information according to one or more selected formats ([0104]).  
Moreover, Miranda discloses a system that presents, via a help window, assistance to a user regarding a fist interactive element on a primary interface, wherein the help window is overlaid on the primary interface; and wherein the help window covers one or more remaining interactive elements of the primary interface while exposing the first interactive element ([0035]; also see FIG 5).    
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Rossi in view of Cordell and further in view of Miranda; for example, by incorporating at least one additional option for presenting help information to the user; wherein the additional option generates an overlay interface exposes the particular button for which the user requires help, while covering one or more of the remaining buttons on the primary interface, particularly when there are multiple buttons on the primary interface, etc., in order to help the user fully focus his/her attention on the particular button, so that the user would have a better chance to fully grasp the objectives and/or functions of the button.     


●	Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over Rossi 2005/0268234 in view of Cordell 8,079,066 and further in view of Meitar 2009/0035733.
	Regarding claim 20, Rossi in view of Cordell teaches the claimed limitations as discussed above per claim 14. Rossi does not describe, determining a frequency of presenting the training module based at least in part on the identifier of the user; and sending an event to a computing device of a second user, the event requesting help.
	However, Meitar discloses a system implementing a module that tracks activities that a user (e.g. a student) is performing using a computer; and thereby the system sends an alert message/notification to an authorized user (e.g. the teacher) based on rules or criteria established in the system; such as, the number of incorrect inputs or responses the user provided, the number of times the user requested for help, etc. ([0150], [0247], [0248]). It is also worth to note that  Rossi already provides a manual assistance module via which a human assistant(s) provides help to the user ([0049]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Rossi in view of Cordell and further in view of Meitar; for example, by storing one or more preconditions that the system is required to further evaluate, such as the number of times the user requested help regarding one or more actions, etc., and wherein the system’s algorithm is further upgraded to send, when one or more of the preconditions above are satisfied, a message to one or more of the human assistants, etc., so that the user would have a further opportunity to easily acquire additional help information in timely manner.   
Response to Arguments.
7.	Applicant’s arguments directed to the prior art have been fully considered (see pages 12-18 of the arguments filed on 07/05/2022). The arguments are directed to the current amendment made to the independent claims. However, new ground of rejection is presented in this office-action in order to address the current claims. Accordingly, Applicant’s arguments are now moot in view of the new ground of rejection. 
Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715